Blake, C. J.
A motion has been filed to retax the fees claimed by the referee in these proceedings. This officer, who was also a stenographer, has been paid for his services, under *282an agreement entered into by the parties hereto, the following sums: For each day’s attendance, eighteen dollars; each folio-of the transcript, twenty dollars; each folio of copies, ten dollars. The statute which regulates this matter is as follows: “The fees of referees shall be eight dollars to each for every day spent in the business of the reference; but the parties may agree in writing upon any other rate of compensation, and thereupon such rate shall be allowed.” (Code Civ. Proc. § 501.)
The charges for each folio of the transcript and copies are in excess of what is allowed by law for the same work by other persons. The statute under consideration should be construed to give an officer of this court the right to demand and receive a reasonable compensation, and he should not be permitted to take advantage of his trust and obtain an exorbitant amount under the color of a contract. A referee does not render more valuable services than the judges of the courts of the State.
The compensation of the referee should be fixed at the sum1 of eight dollars for each day’s attendance, which is sufficient under the circumstances, and it is so ordered.
Harwood, J.j concurs;